Citation Nr: 0827558	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  05-06 701A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2. Entitlement to service connection for a rash.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from December 1965 to October 
1975.  His DD214 reflects a period of 3 years, 1 months and 
17 days foreign or sea service; that he was primarily a 
seaman and then commissary man/chef/cook; and that he was 
last at duty station Naval Support Activity, Saigon, Vietnam.

This appeal to the Board of Veterans' Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, TX.

Service connection is currently in effect for diabetes 
mellitus with erectile dysfunction, rated as 20 percent 
disabling; tinnitus, rated as 10 percent disabling; coronary 
artery disease, post angioplasty and stent, rated as 10 
percent disabling; peripheral neuropathy, left lower 
extremity, rated as 10 percent disabling; peripheral 
neuropathy, right lower extremity rated as 10 percent 
disabling; and defective hearing, rated as noncompensably 
disabling.  The veteran is also in receipt of special monthly 
compensation under 38 U.S.C.A. § 1114 and 38 C.F.R. 
§ 3.350(a) on account of loss of use of a creative organ.  
None of these issues are part of the current appeal.

The veteran and a friend provided testimony before the 
undersigned Veterans Law Judge at the VARO in August 2007; a 
transcript is of record.  

In October 2007, the Board remanded the cased for 
development.  

Since that time, numerous additional issues have been raised, 
none of which are yet perfected on appeal and are thus not 
part of the current appellate consideration.





FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, 
the veteran withdrew his appeal of the denial of service 
connection for sleep apnea.

2.  The competent and probative evidence of record does not 
show that the veteran has a chronic rash which is causally 
related to service.

 

CONCLUSIONS OF LAW

1.  Because the veteran has withdrawn his appeal relating to 
the issue of entitlement to service connection for sleep 
apnea, the Board does not have jurisdiction to consider that 
claim.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 20.101, 20.202, 20.204 (2007).

2.  A chronic rash was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2007).
 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

The veteran received notice in March 2003, prior to the April 
2004 rating decision that denied the claim for service 
connection for skin rash, which informed him of all pertinent 
requirements for supporting his claim.  He also received 
notice in November 2007 of the elements pertinent to the 
assignment of effective date and disability rating. Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491 (2006).  The Board 
finds that the content of letters and other communications 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Any 
other defect with respect to timing was harmless error, 
including with respect to Dingess since the claim herein is 
denied.  See Mayfield, supra.  The veteran was advised of his 
opportunities to submit additional evidence, after which 
additional data was obtained and entered into the record.  
The purpose behind the notice requirement has been satisfied, 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claims have been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
The veteran has been afforded two VA examinations.  Neither 
the veteran nor his representative has suggested in any way 
that there is any prejudice due to a lack of proper VA notice 
or assistance.  

Development has taken place in this case, and in the 
aggregate, the veteran and his representative have 
demonstrated actual knowledge of and have acted on the 
information and evidence necessary to substantiate the 
pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 
23, 30 (2007) (Court was convinced that appellant and 
representative had demonstrated actual knowledge of the 
information and evidence necessary to establish the claim) 
and related notification requirements have been fulfilled.  
Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
again for yet more development as to the issue.  That action 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the veteran.  The 
Court has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994). 

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

A.  Sleep Apnea

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.

The issue of entitlement to service connection for sleep 
apnea was fully developed by the RO and certified to the 
Board on appeal. 

On a VA Form 21-4138, dated and received on August 22, 2007, 
the veteran withdrew his appeal for service connection for 
sleep apnea.   That this issue was no longer on appeal was 
acknowledged at the time of the hearing on that same date.

Hence, there remain no allegations of errors of fact or law 
for appellate consideration as to that issue.  Thus, the 
Board does not have jurisdiction to review it, and it must 
therefore be dismissed, without prejudice.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).

B.  Rash
Criteria, Factual Background and Analysis

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Further, if a condition noted during service 
is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303. Service connection may also 
be granted for a disease first diagnosed after service when 
all of the evidence establishes that the disease was incurred 
in service. Id.  

To prevail on the issue of service connection there must be 
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) evidence of a nexus between the in-service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  (emphasis added)

In cases such as this where the veteran's service medical 
records or other pertinent records ordinarily held by the 
Government are unavailable through no fault of the claimant, 
there is a heightened obligation on the part of VA to explain 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Court has also held that VA's efforts to obtain 
service department records shall continue until the records 
are obtained or unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 
(2000).  In this case, repeated efforts have been made over 
the years to obtain all records.  See also Dixon v. 
Derwinski, 3 Vet. App. 261, 264 (1992).

Accordingly, the Board's analysis herein has been undertaken 
with the heightened obligation set forth in Cuevas and O'Hare 
in mind.  It is further noted, however, that the case law 
does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the claimant.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).

Very few of the veteran's service medical records are in the 
file and none are from his period in Vietnam.  Those records 
in the file reflect that he was seen for severe pain and 
swelling in his hand after removal of a cyst.  Fingers were 
grossly edematous.  

He was seen for pain, swelling and redness in his left ear 
and neck in May 1975.  Diagnosis was otitis externa and 
otitis media.  

A separation examination in December 1975 showed no findings 
of a skin disorder.  

National Personnel Records Center (NPRC) has certified in 
November 2003 that no further records are available.

On his initial claim, the veteran reported that he had been 
treated in service for a rash while he was assigned to the 
Patrol River Boat (PRB) Base at Binh Thuy, Vietnam.  

He has since provided several written statements relating to 
his rash while in service.  Specifically he indicated that 
while at Binh Thuy and elsewhere in the Mekong River Delta 
region including on the smaller river boats, he developed a 
rash on his feet, left side and pubic area as well as his 
ears.  He said that they all washed clothing and bathed in 
the same less than sterile water; and that he had been told 
by a medical corpsman who saw him for the rash (and gave him 
the usual ointment that he gave everyone for the same 
problem) that the rash was probably due to the water.

The veteran reported that he had been seen by SBL, M.D., and 
JJ, M.D., from the 1990's to present for a number of problems 
including his skin.  These clinical records confirm that he 
has been seen for pain and some erythematous areas on his 
lower limbs.

On a VA examination in March 2004, the veteran reported a 
history of having skin lesions on both forearms and his left 
side ever since Vietnam.  He said that he had flare-ups on an 
average of every 1-3 months, lasting for a week at a time.  
The lesions would itch and he used creams which did not help 
much.  On examination, he said he had no active rash, and the 
examiner concurred.

He indicated that he had been seen since 1977 by LS. M.D. as 
his personal physician.  This has been confirmed by Dr. S in 
a letter in May 2004.  Dr. S indicated that while he clearly 
recalled the veteran, whom he also knew from his work at the 
local military club as well treating him since 1977, he no 
longer had clinical records for the period from 1977 to the 
1980's, after which the veteran did not follow-up due to 
insurance reasons.  He was primarily treated for hypertension 
and tinnitus.  The veteran had reminded him that he had been 
seen for a rash, but Dr. S said that regrettably, he did not 
recall the particulars of that medical issue.  

A report is of record from Dr. S, dated in May 2004, 
indicating that the veteran had been seen over a period of 
years for rashes on both right and left forearms.  The rash 
was almost symmetrical on both arms and followed the 
distribution of the radial nerve.  The veteran had reported 
having had similar outbreaks since his time in Vietnam, and 
specifically denied having had any provoking factors or 
untoward exposures since then which would have precipitated 
such an outbreak.  The veteran reported that over the some 30 
years he had had the outbreaks, there was not any particular 
pattern, but he said that he had tried creams without 
success.  The rash was described as erythematous, 
nonblanching and nonpruritic and not painful.  Diagnosis was 
made of vasculitis versus eczema.  The physician noted that 
he was seeing the veteran while the skin problem was active 
because, although the veteran wanted VA to take care of it, 
he was afraid that by the time he was seen there it would not 
be in an active state.

The veteran's testimony is of record.  He indicated that both 
Drs. J and S recalled having treated him for a rash.  He said 
it was usually on his arms or on his side, or crotch area.  
His friend, KH also testified that he had known the veteran 
since 1978.  He testified that he had often seen the rash.  

With a written statement waiving initial RO review, the 
veteran also submitted lay affidavits from individuals who 
verified his having had a rash.  One, PRO, reported in July 
2007, that he had known the veteran since May 1971; that in 
all those years, they had camped, fished and done other 
activities, and he had observed a rash on his arms as well as 
his torso.  

JA reported in August 2007 that she had known the veteran 
since 1982 and on several occasions, had observed a skin 
irritation on both of his forearms.

DEW and JW, in a joint affidavit, reported knowing the 
veteran since 1990, and observing a rash on his left side and 
left arm.  They asked him what it was and the veteran had 
responded that he did not know but he had not had it until he 
served in the Navy.

The case was remanded by the Board for development to include 
re-examination, during a period of activity if possible, and 
specific opinions as to the etiology of any identified skin 
disorder.

Subsequent, up-dated VA outpatient reports were received 
showing care for a variety of problems, none of which 
involved a skin disability.

A report is of record from the VA dermatological examination 
which was undertaken in November 2007.  The veteran said that 
his skin disease involved a rash on his forearm which he said 
had been coming and going ever since 1968 when he was in 
Vietnam.  He had been treated with topical cream but this did 
not help.  He said it would occur from 3-6 times a year, 
lasting 2-3 days, sometimes as long as a week.  He said it 
was very symptomatic when it did occur.  However, he 
currently had no skin rash.  On examination, the findings 
were totally negative for any skin disability.  There was no 
evidence of any skin rash or disease and therefore, the 
examiner said no diagnosis could be made including as to 
etiology in the absence of any such evidence.

The veteran later commented as to other disabilities he is 
now noting, and said that he had been told by the physician 
at the VA facility where the November 2007 examination was 
undertaken that what he was describing was not the sort of 
thing that resulted from Agent Orange exposure.

The Board is aware of the Court's decision in Ardison v. 
Brown, 6 Vet. App. 405, 408 (1994), where in a case like this 
one, the issue involved a skin disorder that had "active and 
inactive stages" or was subject to remission and recurrence.  
See Ardison v. Brown, 6 Vet. App. at 408; see also Bowers v. 
Derwinski, 2 Vet. App. 675, 676 (1992) (holding that "it is 
the frequency and duration of the outbreaks and the 
appearance and virulence of them during the outbreaks that 
must be addressed.").  This must be compared to Voerth v. 
West, 13 Vet. App 117, 122 (1999), where another examination 
was not required when the disability did not impact his 
earning potential, and the Court held that the Board did not 
err in not requiring an additional examination during a 
period of inflammation.  

In this case, the veteran and various associates have said 
that he developed a skin problem when in Vietnam.  He and 
others have noted that he has been observed to have a skin 
problem on numerous occasions since service.  Again, this is 
entirely possible.  

Nonetheless, the Board must make judgments as to the 
credibility of testimony, as well as of various medical 
opinions.  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 12 
Vet. App. 341, 345 (1999) (observing that in case where the 
claimant was also a physician, and therefore a medical 
expert, the Board could consider the appellant's own personal 
interest); citing Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that while interest in the outcome of a 
proceeding "may affect the credibility of testimony it does 
not affect competency to testify." (Citations omitted.)

Specifically, a layperson is not qualified to render medical 
opinions regarding matters, such as diagnoses and 
determinations of etiology, calling for specialized medical 
knowledge.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); and Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
however , a lay statement may be made which relays the 
visible symptoms of a disease or disability or the facts of 
observed situations or circumstances, see Caldwell v, 
Derwinski, 1 Vet. App. 466, 469 (1991), after which a 
decision must be made as to the credibility thereof in the 
context of probative medical evidence, see Rowell v. 
Principi, 4 Vet. App. 9, 19 (1993). 

Some recent cases have addressed what is propitious for 
observation in that regard. See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); also see Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence has 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  

In this case, while the Board appreciates the evidence 
submitted by the veteran and others who have observed his 
current skin problems, these individuals are not qualified to 
either diagnose the disability or to provide medical nexus to 
service, both of which are basic requirements for a grant of 
service connection.

Moreover, the Board is certainly mindful of the Ardison, 
Bowers, and Voerth decisions cited above, and as a result, 
the Board herein remanded the case for the VA to schedule the 
veteran for an examination during an "active" stage or during 
an outbreak of the skin disorder.  In this case, the appeal 
has spanned some period of time.  The evidence of record 
spans over a decade.  Throughout, there has been more than 
ample opportunity for the examination reports to reflect the 
veteran's skin disorder over time.  In addition, the veteran 
has been provided more than ample opportunity to submit 
evidence over this lengthy time span.  And to date, there has 
been no appearance of the dermatological problems at a time 
when they could be diagnosed by appropriate methods.  VA 
examinations have been undertaken at various times of the 
year and under varying circumstances, and on no occasion has 
a chronic skin disability been present; for the most part, 
the veteran has so concurred at the time of the examinations.  

After all the development that already taken place, there 
seems to be no feasible point in remanding the case again for 
an examination when this sort of attempt has not been 
productive on several previous occasions.  Absent the 
fundamental presence of an identifiable disability, including 
in the outpatient treatment reports, the option for a medical 
professional to render a credible nexus opinion is also not 
available.  38 U.S.C.A. § 7109 (West 2002).  Accordingly, 
there is no sound basis for a grant of service connection for 
such a disability, to include as associated with Agent Orange 
exposure.  If the veteran's claimed skin problems are subject 
to objective medical corroboration at some future date, and 
there is a valid medical basis for associating them with 
whatever he may have exhibited in service, the veteran is 
free to provide evidence to that effect for the reopening of 
his claim at that time.  In the interim, the evidence is not 
equivocal and a reasonable doubt is not raised to be resolved 
in his favor.


ORDER

The appeal for entitlement to service connection for sleep 
apnea is dismissed.

Service connection for a rash is denied.


____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


